DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 11/03/2021 to the Office Action mailed on 03/30/2021 is acknowledged.

Claim Status
Claims 1, 54, 57-59, 61-69, 71-75, 85-106 and 108-113 are pending. 
Claims 2-53, 55, 56, 60, 70 76-84 and 107 were previously canceled.
Claims 1, 57, 58, 63, 65, 75, 85, 92, 98, and 103 are currently amended.
Claims 1, 54, 57-59, 61-69, 71-75, 85-106 and 108-113 have been examined.
Claims 1, 54, 57-59, 61-69, 71-75, 85-106 and 108-113 are allowed.

Priority
	Priority to applications 62/769380 filed on 11/19/2018 and 62/769382 filed on 11/19/2018 is acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Venkatesh teaches masking the taste of microparticles comprising an active agent with a coating comprising a mixture of ethylcellulose  and a gastrosoluble polymer preferably Eudragit E100 (poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate (1:2:1))  which still rapidly releases the active agent upon reaching the stomach (paragraphs 0010, 0012, 0013, 0028, and 0025). Thorpy (Update on Therpay for Narcolepsy, Published 04/09/2015) teaches sodium oxybate has an unpleasant taste (page 24, paragraph 2). Therefore, one of ordinary skill in the art would have been motivated to provide the coating of Venkatesh on a sodium oxybate microparticle to eliminate mask the unpleasant taste of sodium oxybate. The prior art (see previous rejections) also teaches coating a core comprising an active agent with a mixture of ethylcellulose and an enteric type polymethacrylate in order to deliver an active agent to the lower intestine. Applicant evidence (Affidavit filed on 11/03/2021) and presented arguments that one of ordinary skill in the art at the time of the instant invention would know that the bioavailability of GHB is significantly greater when released in the stomach and not the intestine, particularly lower intestine. One of ordinary skill in the art at the time of the instant invention would have no reason to believe that the low pH of the stomach has any negative effect on GHB which would require GHB to be protected from the low pH of the stomach. Therefore, Applicant argues that one of ordinary skill in the art at time of the instant invention would have been taught away from applying an enteric coating to a core comprising GHB as this would reduce the bioavailability of the drug and provide no benefit to the formulation. For the foregoing reasons the claims as amended are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617